DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0030763 (Midorikawa et al.).
Regarding claim 1, Midorikawa et al. teaches a treatment device using a magnetic field, comprising: a magnetic field generating coil (Figure 3, coil, 3) disposed below a contact surface (Figure 3, shell, 2) that is configured to closely contact a portion of a body (see Figures 1-3; [0036]; [0038]); a cooling unit (Figure 3, suction fans, 5) configured to supply a fluid that cools the magnetic field generating coil (3) ([0036]; [0044]); and a duct (Figure 3, through-holes, 15, 16 through openings, 17, 18 and spaces, 19, 20) forming a rigid flow path of the fluid between the cooling unit (5) and the magnetic field generating coil (3), wherein the fluid is air flowing along the duct (15-20), wherein the cooling unit (5) is disposed at an open end of the duct (15-20) to supply the air into the duct (15-20), disposed below the magnetic field generating coil (3) and disposed so that an angle between a fluid supply direction from the cooling unit (5) and a central axis of the magnetic field generating coil is equal to or less than 90° (suction fan 5 construed as “below” coil 3 when viewed from a corresponding orientation as “below” is a term defined relative to a selected point of reference; see annotated Figure 3 below), wherein the duct (15-20) comprises a seated surface (Figure 3, bottom surface portion, 4b) on which the magnetic generating coil (3) is seated, and the seated surface (4b) is disposed to face the contact surface (2) ([0040]-[0042]; air is pulled in through the through-holes 15, 16 from gap between surface 4b and shell 2 via suction fans 5, then air flows from through-holes 15, 16 through openings 17, 18 and chambers 19, 20, and is dissipated above the user’s head, [0044]-[0045]).

    PNG
    media_image1.png
    628
    543
    media_image1.png
    Greyscale

Regarding claim 2, Midorikawa teaches the cooling unit (5) comprises a inlet cooling unit (one of suction fans 5) configured to supply the fluid to the magnetic field generating coil (3) and an outlet cooling unit (other of suction fans 5) configured to exhaust the fluid passed through the magnetic field generating coil (3) to an outside (fans 5 configured to pull air in through the through-holes 15, 16 from gap between surface 4b and shell 2, then air is exhausted and dissipated above the user’s head beyond fans 5, thus one fan 5 construed as “inlet cooling unit” as it is configured to supply air to the coil, and the other fan 5 construed as the “outlet cooling unit” as it is configured to exhaust air passed through the coil to outside air, [0044]-[0045]).
Regarding claim 3, Midorikawa teaches the inlet cooling unit (5) and the outlet cooling unit (5) are disposed symmetrically with respect to the magnetic field generating coil (3) (see Figure 3).
Regarding claim 10, Midorikawa teaches the contact surface (2) comprises a support that protrudes to the magnetic field generating coil (3) from a bottom surface thereof (shell 2 protrudes to the coil 3 to provide support to coil 3, see Figures 1-3).
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 12 May 2022, with respect to the rejections under 35 U.S.C. 101 and 112 have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 14 February 2022 have been withdrawn. 
Applicant’s arguments, see pages 6-9, filed 12 May 2022, with respect to the rejections of claims 1-10 under 35 U.S.C. 102 and 103 citing at least Sims et al. have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new ground of rejection is made in view of Midorikawa as this reference better teaches and/or suggests applicant’s claimed invention.
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the treatment device using a magnetic field of claim 4, wherein the duct has one end open to the inlet cooling unit, and another end of the duct is opened to the outlet cooling unit, such that the duct guides fluid introduced from the inlet cooling unit to pass through the coil and be exhausted thought he outlet cooling unit, within the context of the entirety of parent claims 1 and 2.
The closest prior art of record, Midorikawa cited above, teaches the treatment device of claims 1 and 2 comprising two cooling units, construed as an “inlet cooling unit” and an “outlet cooling unit” (see rejections above, Figure 3). However, Midorikawa fails to disclose the duct has one end opened to the inlet cooling unit that introduces fluid to the duct, and another end of the duct is opened to the outlet cooling unit which exhausts fluid guided through the duct past the coil through the outlet cooling unit as in claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/           Primary Examiner, Art Unit 3791